Title: From James Madison to Thomas Jefferson, [ca. 14] May 1806
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington [ca. 14] May [1806]
                    
                    The communications which will be forwarded by Mr. Smith seem to render it certain that the frigates from the Medn. cannot be expected till the fall, and consequently that the plan of sending Mellimelli in the Chesapeake is frustrated. It also appears that the Xebeck for which we are pledged has been sold at Malta. Will it not be best in this state of things to equip a small vessel here which the navy Dept. can spare & which Mr. Smith will describe to you, as a substitute for the Xebeck, and for the return of Mellimelli? The greater value of the substitute will be outweighed by shortening the period of Mellimelli’s stay, or the expence of chartering a vessel. In every other respect the arrangements concerning him may remain the same; so also those relating to Mr. Lear. I inclose a letter from Barlow suggesting ideas, some of which may be of importance. I can add nothing on the head of news. With respectful attacht. yours
                    
                        James Madison
                    
                